FILED
                             NOT FOR PUBLICATION                            NOV 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LIXIA CHEN,                                      No. 13-72449

               Petitioner,                       Agency No. A087-608-279

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Lixia Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’(“BIA”) order denying her motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010), and we deny the petition for review.

         The BIA did not abuse its discretion in denying Chen’s motion to reopen,

where the BIA considered the record and acted within its broad discretion in

determining that the evidence was insufficient to demonstrate prima facie

eligibility for the relief sought. See id. (the BIA may deny a motion to reopen

based on failure to show prima facie eligibility for the relief sought). Contrary to

Chen’s contention, the BIA did not hold her to an impermissibly high legal

standard. See Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (petitioner

bears the burden of proving the evidence would likely change the result in the

case).

         In light of this disposition, we do not reach Chen’s remaining contentions.

         PETITION FOR REVIEW DENIED.




                                            2                                   13-72449